COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Darnell Ramajita Adkins v. The State of Texas

Appellate case number:    01-13-00627-CR

Trial court case number: 1362336

Trial court:              182nd District Court of Harris County

        The “Agreed Motion to Substitute Counsel” filed by appellant’s counsel does not comply
with the requirements of Texas Rule of Appellate Procedure 6.5 because it does not indicate that
the motion was delivered to appellant. See TEX. R. APP. P. 6.5(b) (stating, “The motion must be
delivered to the party―both by certified and by first-class mail―to the party at the party’s last
known address”); TEX. R. APP. P. 6.5(d) (providing that motion for substitution of counsel must
comply with TEX. R. APP. P. 6.5(b)). Accordingly, the Clerk of this Court is directed to STRIKE
the motion. We ORDER counsel to file a motion for substitution of counsel that complies with
Rule 6.5 no later 7 days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   Acting individually


Date: August 5, 2013